Opinion issued October 11, 2007






 
 





In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00645-CV



IN RE SAMUEL R. MARES, SR., Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, Samuel R. Mares, Sr., challenged the
trial court's (1) failure to rule on certain pretrial motions.   
	On August 13, 2007, we informed the relator that if he did not pay the filing
fee or file an affidavit of indigency by September 27, 2007, his petition may be
dismissed.  He did not pay the filing fee or file an affidavit of indigency by September
27, 2007.
	We dismiss the petition for writ of mandamus.
 PER CURIAM


Panel consists of Justices Taft, Hanks, and Higley.
 
1.       -